DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 02/08/2022 in response to PTO Office Action mailed 12/20/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-10, 13-18 and 21-24 are pending.
4.	Claims 1, 13, 14, 17 and 18 are amended. 
5.	Claims 11, 12, 19 and 20 are cancelled.
6.	Claims 21-24 are newly added.
	
Allowable Subject Matter
7.	Claims 1-10, 13-18 and 21-24 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
In view of the allowable subject matter in the Office Action filed 12/20/2021 and claim amendments filed on 02/08/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “registering the user application system to one of the first storage device and the second storage device to serve the user application system, based on a first workload of the first storage device, a second workload of the second storage device and a backup demand of the user application system”, in combination with other recited limitations in amended independent claims 1, 17 and 18.
Dependent claims 2-10, 13-16 and 21-24 are allowable based on their dependency of independent claims 1, 17 and 18.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181